Exhibit 10.159I
BUYER FURNISHED EQUIPMENT VARIABLES
between
THE BOEING COMPANY
and
American Airlines, Inc.
Supplemental Exhibit BFE1-2
to Purchase Agreement Number 1980

         
 
       
P.A. No. 1980
  BFE1-2   SA-20
 
      Page 1

BOEING PROPRIETARY

 



--------------------------------------------------------------------------------



 



BUYER FURNISHED EQUIPMENT VARIABLES
relating to
BOEING MODEL 777-323ER AIRCRAFT
     This Supplemental Exhibit BFE1-2 contains supplier selection dates, on-dock
dates and other requirements applicable to the Model 777-323ER aircraft
(Aircraft).
1. Supplier Selection.
Customer will:
     Select and notify Boeing of the suppliers and part numbers of the following
BFE items by the following dates:

         
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
       
 
       
 
       
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
       
 
       
 
       
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
    N/A  
 
       
 
       
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
       
 
       
 
       
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
       
 
       

         
 
       
P.A. No. 1980
  BFE1-2   SA-20
 
      Page 2

BOEING PROPRIETARY

 



--------------------------------------------------------------------------------



 



         
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
       
 
       
 
       
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
    ***  
 
       
 
       
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
       
 
       

 

**   [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].   ***   [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT].

         
 
       
P.A. No. 1980
  BFE1-2   SA-20
 
      Page 3

BOEING PROPRIETARY

 



--------------------------------------------------------------------------------



 



2. On-dock Dates and Other Information.
     [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]:

          Item   Preliminary On-Dock Dates     [CONFIDENTIAL PORTION OMITTED AND
FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] 2012
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT] 2012
 
       
 
  Aircraft   Aircraft
Seats
  [CONFIDENTIAL PORTION    
 
       
Galleys/Furnishings
      OMITTED AND FILED
 
       
Antennas & Mounting Equipment Avionics
  SEPARATELY WITH    
 
      THE COMMISSION
 
       
Cabin Systems Equipment
  PURSUANT TO A    
 
       
Miscellaneous Emergency Equipment
      REQUEST FOR  
Textiles/Raw Material
  CONFIDENTIAL TREATMENT]    

3. Additional Delivery Requirements — Import.
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

          P.A. No. 1980   BFE1-2   SA-20
Page 4

BOEING PROPRIETARY

 